DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                ASHLEY MASON and NELSON MASON,
                          Appellants,

                                     v.

                           APARNA SPIRANA,
                               Appellee.

                               No. 4D21-407

                               [May 13, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos.
502020AP000050 and 502019CC006174.

  Brian K. Korte and Allegra P. Fung of Korte & Associates, West Palm
Beach, for appellant.

  Christopher Reinkall and Jordan Rosales of Hall Booth Smith, P.C.,
Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.